Case: 12-30552       Document: 00512347515         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 12-30552
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DERRICK A. SAMUELS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-11-11


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Derrick A. Samuels has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
We have reviewed counsel’s brief, Samuels’s response, and the relevant portions
of the record reflected therein. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                    Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30552   Document: 00512347515   Page: 2   Date Filed: 08/20/2013

                              No. 12-30552

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2